DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. 2003/0090546 (“Mochizuki”).
Claim 1
Mochizuki discloses a fluidic die comprising: a high-side switch to selectively couple a power node to a power source (paragraph [0072], switch to high level); a pulldown switch to selectively couple the power node to a first reference voltage (paragraph [0077], pulldown switch 72); a group of fluid actuators (actuators 408), each fluid actuator connected to the power node and each having a corresponding low-side switch to selectively couple the fluid actuator to a second reference voltage (paragraph [0080], wiring 409); a group of fluid chambers, each including an electrode exposed to an interior of the fluid chamber, and each corresponding to a different one of the fluid actuators (Fig. 8, paragraph [0080], contact to wiring); and monitoring circuitry to monitor a condition of each fluid chamber, during a monitoring operation, with the 

Claim 2
Mochizuki discloses the fluidic die of claim 1, the monitoring circuit to apply a sense signal to the electrode while the pulldown switch is open (paragraphs [0062-0063]).  

Claim 3
Mochizuki discloses the fluidic die of claim 1, the monitoring circuitry to close the pulldown switch upon completion of the monitoring operation (paragraphs [0062-0063]).   

Claim 4
Mochizuki discloses the fluidic die of claim 1, the monitoring circuitry to: close the pulldown switch to pull the power node and each fluid actuator to the first reference voltage during a first portion of the monitoring operation; and open the pulldown switch during a second portion of the monitoring operation (paragraphs [0063-0067]).  

Claim 5
Mochizuki discloses the fluidic die of claim 4, the monitoring circuitry to: apply a sense signal to the selected one of the electrodes during the second portion of the monitoring operation (paragraph [0067]).  

Claim 6
Mochizuki discloses the fluidic die of claim 5, during the second portion of monitoring operation, the monitoring circuitry to determine an operating condition of the selected one of the fluid chambers based on a response of the selected one of the fluid chambers to the sense signal (paragraphs [0027, 0063-0067]).  

Claim 7
Mochizuki discloses the fluidic die of claim 5, the sense signal being one of a current pulse and a voltage (paragraph [0067], current).  

Claim 8
Mochizuki discloses the fluidic die of claim 5, the monitoring circuitry to close the pulldown switch upon completion of the second portion of the monitoring operation (paragraphs [0063-0067]).   

Claim 9
Mochizuki discloses the fluidic die of claim 1, the first reference voltage equal to the second reference voltage (paragraph [0018]).  

Claim 10
Mochizuki discloses a fluidic die comprising: a power node connected to a power source via a high-side switch and to a first reference voltage via a pulldown switch (paragraphs [0072, 0077], switch to high level and pulldown switch 72); a group of fluid chambers, each including 

Claim 11
Mochizuki discloses the fluidic die of claim 10, the fluid actuators corresponding to the group of fluid chambers arranged to form a primitive (Fig. 8).  

Claim 12
Mochizuki discloses the fluidic die of claim 10, when the fluid actuators corresponding to the group of fluid chambers are idle, the high-side switch and each low-side side being open and the pulldown switch being closed (Mochizuki, paragraph [0067]).  
 
Claim 13
Mochizuki discloses a method for monitoring an operating condition of a group of fluid chambers on a fluidic die, each fluid chamber including an electrode exposed to an interior thereof and having a corresponding fluid actuator (Fig. 8, paragraph [0080], contact to wiring within chamber 403 and actuator 208), the method including: selectively making an electrical connection to the electrode of a selected one of the fluid chambers; disconnecting the fluid actuator corresponding to the selected fluid chamber from any electrical potential so that the fluid actuator is floating (paragraph [0079]); and applying a sense signal to the electrode of the selected fluid chamber to determine an operating condition of the selected fluid chamber (paragraph [0077], circuit 70).  

Claim 14
Mochizuki discloses the method of claim 13, each fluid actuator connected to a power node at a first end and to a first reference voltage at a second end via a corresponding low-side switch, the power node connected to a power source via a high-side switch and to a second reference voltage via a pulldown switch, with the high-side switch and each low-side switch in an open position, disconnecting the fluid actuator of the selected fluid chamber includes opening the pulldown switch (paragraphs [0063-0067]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERICA S LIN/Primary Examiner, Art Unit 2853